Citation Nr: 0926077	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  06-27 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation for left knee disability in 
excess of 30 percent disabling, beginning December 1, 2007.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to 
January 1967, during peacetime and the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA), Muskogee, Oklahoma, Regional Office 
(RO), which inter alia granted service connection for the 
Veteran's left knee disability, and assigned a 10 percent 
evaluation.  The Veteran disagreed with such decision and 
subsequently perfected an appeal. 

In an October 2006 rating decision, the RO granted a 
temporary total evaluation for the Veteran's left knee 
disability from October 18, 2006, to November 30, 2007, based 
on surgical or other treatment necessitating convalescence, 
and assigned a 30 percent evaluation beginning December 1, 
2007.

In his substantive appeal (VA Form 9), received January 2005, 
the Veteran indicated that he sought only a 30 percent 
disability evaluation for his service-connected left knee 
disability.  In a subsequent statement, he indicated that he 
wished to continue with his increased evaluation claim for 
the left knee.  See July 2008 Type-Written Statement.  
Although it is unclear whether the Veteran seeks an increased 
evaluation in excess of 30 percent disabling for his left 
knee, the Board, construing the Veteran's July 2008 statement 
liberally, will presume that the Veteran seeks the maximum 
benefit allowed by the law and regulations.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).

In April 2008, the Veteran testified before the undersigned 
Veterans Law Judge via video conference.  A copy of the 
hearing transcript is of record and has been reviewed. 

In conjunction with the April 2008 Board video conference 
hearing, the Veteran submitted additional evidence concerning 
his claim.  This evidence consisted of private medical 
evidence dated in March 2008.  The Veteran also submitted a 
written waiver of review of that evidence by the agency of 
original jurisdiction and therefore referral to the RO of the 
evidence received directly by the Board is not required.  
38 C.F.R. § 20.1304.     

In a November 2008 Decision, the Board denied the Veteran's 
increased initial evaluation claim in excess of 10 percent 
for his left knee disability from March 12, 2004, to October 
17, 2006.  The Board also remanded the claim for an increased 
evaluation in excess of 30 percent for the left knee 
disability effective December 1, 2007.  The additional 
development included a VA examination to determine the extent 
and severity of the Veteran's left knee disability and 
current treatment records regarding the Veteran's left knee 
disability.  That development was completed and the case was 
returned to the Board for appellate review.

In its November 2008 Decision, the Board noted that in an 
August 2008 Type-Written Statement, the Veteran indicated 
that he was seeking service connection for his left hip; he 
contends that the left hip condition is due to his service-
connected left knee disability.  In a March 2008 Type-Written 
Statement, the Veteran also indicated that his medical 
directives while obtaining treatment at a VA medical facility 
were ignored.  The RO should seek clarification as to whether 
the Veteran is filing a claim under 38 U.S.C.A. § 1151 (West 
2002 & Supp. 2009).  Thus, these matters are REFERRED to the 
RO for appropriate action.

The Board notes that the Veteran did submit a timely notice 
of disagreement (see March 2008 Type-Written Statement from 
the Veteran) regarding the denial of his service connection 
claim for a foot disorder, claimed as secondary to his 
service-connected left knee disability (see March 2007 Rating 
Decision).  Pursuant to the Board's November 2008 remand 
directive, the RO issued a Statement of the Case (SOC), as 
required by 38 C.F.R. § 19.29 and Manlincon v. West, 12 Vet. 
App. 238 (1999) (holding that where a notice of disagreement 
is filed, but a SOC has not been issued, the Board must 
remand the claim so that a SOC may be issued).  The Veteran 
has not yet filed a timely substantive appeal regarding the 
denial of service connection for a foot disorder to perfect 
his appeal and establish jurisdiction over such appeal by the 
Board.  38 C.F.R. § 20.200 (2008).  As such, the issue on 
appeal is appropriately captioned above.    


FINDINGS OF FACT

1.  Beginning December 1, 2007, there was no evidence of 
impairment of either the tibia or the fibula, ankylosis of 
the knee, instability, or limitation of extension of the leg 
limited to 30 degrees or greater; there are also no chronic 
residuals of the left knee replacement consisting of severe 
painful motion or weakness in the left knee.

2.  Beginning December 1, 2007, the Veteran's status-post 
total knee replacement disability was manifested by left knee 
enlargement reflecting total knee replacement, extension to 2 
degrees, flexion from 2 degrees to 120 degrees without pain, 
and no additional limitation of motion, pain, swelling, or 
weakness on repetitive use. 

3.  The Veteran has not submitted evidence tending to show 
that his service-connected left knee disability requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.  


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 30 
percent are not met for the left knee disability beginning 
December 1, 2007.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5055, 5256-5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's increased evaluation claim arises from his 
disagreement with the assignment of a 10 percent initial 
evaluation for his left knee disability following the grant 
of service connection, and disagreement with a 30 percent 
evaluation for the left knee, effective December 1, 2007.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, no further 
notice is needed under VCAA for the increased evaluation 
claim, and therefore appellate review may proceed without 
prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Quartuccio v. Principi, 16 
Vet. App. 183; see also 38 C.F.R. § 20.1102. 

Regardless, although VA was not required to do so, VA 
provided the Veteran with VCAA notice in December 2008 and 
January 2009 letters, notice of the requirements under 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) in 
November 2006 and January 2007 attachments to notice letters 
and a March 2008 notice letter, and notice of the 
requirements under Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) in a December 2008 letter.   

Merits of the Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A 
recent decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding pyramiding do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including flare ups.  38 C.F.R. § 4.14. 
However, those provisions should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45; Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

Here, the Veteran underwent a total left knee arthroplasty 
(replacement) in October 18, 2006, at the VA Medical Center 
(VAMC) in Oklahoma City, Oklahoma.  See October 2006 
Orthopedic Surgery Note.  As noted, he was awarded a 100 
percent evaluation for thirteen months following the 
implantation of the prosthesis.  See October 2006 rating 
decision.  Thereafter, the Veteran's disability evaluation 
was 30 percent, effective December 1, 2007.  Id.  He seeks an 
evaluation in excess of 30 percent disabling for his left 
knee disability.  

Under Diagnostic Code 5055, a 100 percent evaluation is 
assigned for one year following the implantation of the 
prosthesis.  A 60 percent evaluation is assigned for a 
prosthetic replacement of the knee joint with chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  For a prosthetic replacement of the 
knee joint with intermediate degrees of residual weakness, 
pain, or limitation of motion, the disability is rated by 
analogy to Diagnostic Codes 5256 (ankylosis of the knee), 
5261 (limitation of extension), or 5262 (impairment of the 
tibia and fibula).  The minimum rating for a prosthetic 
replacement of the knee joint is 30 percent.

On review of the evidence of record, an increased evaluation 
in excess of 30 percent disabling beginning December 1, 2007, 
is not warranted.  As noted, in November 2008, the Board 
remanded the Veteran's claim to the RO for additional 
development, including a VA examination to assess the current 
severity of the Veteran's service-connected left knee 
disability and current treatment records regarding the 
Veteran's left knee disability.  

Evidence relevant in assessing the severity of the Veteran's 
left knee disability includes treatment records from the 
Oklahoma City VAMC dated January 2007 to January 2009 and a 
January 2009 VA Joints Examination Report.  The January 2009 
VA examiner upon reviewing the Veteran's claims file noted 
the Veteran's history of in-service left knee injury and 
complaints of pain and swelling in the left knee five years 
ago.  See January 2009 VA Joints Examination Report.  The 
Veteran reported no stiffness, giving out, locking, swelling, 
chronic pain or flare-ups of the left knee.  The examiner 
noted that the Veteran used a cane but the Veteran reported 
that the cane was used for his right knee, and bilateral feet 
disability.  Th Veteran denied any restrictions in daily 
activities due to his left knee disability.  Upon physical 
examination, the examiner noted that the left knee extended 2 
degrees and flexed from 2 degrees to 120 degrees without 
pain.  Further, the range of motion on use and repetitive use 
was without additional limitation of motion, pain, weakness, 
or swelling.  The examiner noted no subluxation or 
ligamentous laxity or instability of the left knee, no 
ankylosis, and no malunion of the tibia or fibula.  The 
Veteran was diagnosed with left knee status-post total knee 
arthroplasty with residual scar and limitation of motion.  
Further, the Veteran's treatment records from the Oklahoma 
City VAMC beginning December 1, 2007, are negative for 
clinical evidence of chronic residuals consisting of severe 
painful motion or weakness in the left knee joint.  Based on 
such evidence, a 60 percent disabling evaluation is not 
warranted under Diagnostic Code 5055.  

Similarly, even if the Board was to find that the Veteran's 
symptoms more nearly approximated the criteria for an 
intermediate degree of residual pain or limitation of motion, 
an evaluation in excess of the currently assigned 30 percent 
is not warranted under Diagnostic Code 5055 for any period of 
time covered by this appeal beginning December 1, 2007.  This 
particular provision of Diagnostic Code 5055 directs the 
rating specialist to evaluate the residuals of the total knee 
replacement by analogy to Diagnostic Codes 5256 (ankylosis of 
the knee), 5261 (limitation of extension), or 5262 
(impairment of the tibia and fibula).

Diagnostic Code 5256 is not for application in this case 
because there is no objective clinical evidence that the 
Veteran was diagnosed as having ankylosis.  

Under Diagnostic Code 5261, a non-compensable rating is 
warranted where extension of the knee is limited to five 
degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees, while a 20 percent evaluation is 
warranted where extension is limited to 15 degrees.  A 30 
percent evaluation is warranted where extension is limited to 
20 degrees, and a 40 percent evaluation is assigned where 
extension is limited to 30 degrees.  A 50 percent evaluation 
is assigned where extension is limited to 45 degrees.

Normal range of motion for the knee is to 0 degrees on 
extension and to 140 degrees on flexion.  See 38 C.F.R. § 
4.71a, Plate II (2008).  Range of motion testing at the time 
of the January 2009 VA examination showed extension to 2 
degrees without pain.  While the Board notes that the Veteran 
experienced some limitation of motion on extension in this 
case, the range of motion measurements on extension are 
insufficient to warrant an evaluation in excess of 30 percent 
under Diagnostic Code 5261.    

Diagnostic Code 5262 contemplates the rating of impairments 
of the tibia and fibula.  Specifically, a 40 percent 
evaluation is assigned for nonunion of the tibia or fibula 
with loose motion, requiring a brace, while a 30 percent 
evaluation is assigned for malunion of the tibia or fibula 
with a marked knee or ankle disability.  A 20 percent 
evaluation is assigned for malunion of the tibia or fibula 
with a moderate knee or ankle disability.  A 10 percent 
evaluation is assigned for malunion of the tibia or fibula 
with a slight knee or ankle disability.  

In this case, there is no objective evidence of record 
showing that the Veteran has nonunion of the tibia or fibula 
with loose motion, requiring a brace, to warrant a 40 percent 
evaluation under Diagnostic Code 5262.  There is also no 
evidence of malunion in this case.  Thus, an evaluation in 
excess of 30 percent is not warranted under Diagnostic Code 
5262.

The Board has also considered evaluating the residuals of the 
Veteran's total left knee replacement under other pertinent 
diagnostic codes, but the bulk of these diagnostic codes are 
not applicable in the Veteran's case. 

For example, Diagnostic Code 5257 is not applicable in this 
case as there is no objective evidence of recurrent 
subluxation or lateral instability.  Diagnostic Codes 5258 
and 5259 provide disability evaluations for semilunar 
dislocated cartilage with frequent episodes of locking, pain, 
and effusion into the joint or for symptomatic residuals 
following the removal of semilunar dislocated cartilage.  
However, the Veteran has not been diagnosed or found to have 
such disabilities.  

Under Diagnostic Code 5260, a non-compensable rating is 
warranted where flexion of the knee is limited to 60 degrees.  
A 10 percent rating is warranted where flexion is limited to 
45 degrees, while a 20 percent rating is assigned where 
flexion is limited to 30 degrees.  A 30 percent evaluation is 
warranted where flexion is limited to 15 degrees.  The Board 
notes that the Veteran's range of motion on flexion was 2 
degrees to 120 degrees.  See January 2009 VA Joints 
Examination Report.  Although this measurement constitutes 
objective evidence of limited motion, it is insufficient to 
warrant a compensable evaluation under Diagnostic Code 5260.  
      
Further, VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40.

In evaluating the Veteran's claim, the Board has also 
considered whether a higher disability evaluation is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. 
App. at 202.  Review of VA treatment records beginning 
December 1, 2007, reveals no evidence of functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement.  Further, on January 2009 VA examination, upon 
physical examination, the examiner noted no additional 
limitation of motion of the left knee, instability, weakness, 
interference with gait, balance or propulsion, pain or 
swelling on use or repetitive use.  The examiner also noted 
that the Veteran had no complaints of stiffness, giving out, 
locking, swelling, or chronic pain of the left knee.  See 
January 2009 VA Joints Examination Report.  Consequently, the 
Board does not find symptoms or pathology creating impairment 
that would warrant a higher evaluation for functional 
impairment due to pain on left knee motion.

The preponderance of the evidence is against the Veteran's 
increased evaluation claim in excess of 30 percent for his 
service-connected left knee disability effective December 1, 
2007.  As such, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
Veteran's claim that would give rise to a reasonable doubt in 
favor of the Veteran; the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).    

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the Veteran's service-
connected left knee disability may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).  
To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).  The Court has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 277 (1995). 

The Board finds that there is no evidence that the Veteran's 
service-connected left knee disability has presented such an 
unusual or exceptional disability picture at any time as to 
require consideration of an extraschedular evaluation 
pursuant to he provisions of 38 C.F.R. § 3.321(b).  In this 
case, the evidence of record does not indicate the Veteran is 
frequently hospitalized for his service-connected left knee 
disability.  During the January 2009 VA examination, the 
Veteran denied any restrictions due to his left knee 
disability on his current employment as a highway patrol 
officer.  See January 2009 VA Joints Examination Report.  In 
fact, review of the claims folder reveals no evidence of 
record showing that the left knee caused marked interference 
with employment.  Further, the evidence fails to show that 
the disability picture created by the left knee is 
exceptional or unusual.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96.  

In addition, based upon the guidance of the Court in Hart, 
the Board has considered whether a staged rating is 
appropriate.  21 Vet. App. 505.  The Board has not found any 
variation in the Veteran's symptomatology or clinical 
findings that would warrant the assignment of any staged 
ratings in this case. 


ORDER

Entitlement to an evaluation for left knee disability in 
excess of 30 percent disabling, beginning December 1, 2007, 
is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


